Citation Nr: 0019860	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  99-08 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.  

2.  Entitlement to service connection for a left hip 
disorder.  

3.  Determination of a proper initial evaluation for post-
traumatic stress disorder (PTSD), evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to March 
1970.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in January 1999 by the Wichita, 
Kansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The Board notes that a rating decision in October 1970 denied 
the veteran's claim of entitlement to service connection for 
a back disorder, and a rating decision in April 1994 declined 
to reopen the claim.  The veteran was duly notified of those 
decisions; he did not file a timely substantive appeal, and 
the decisions became final.  In September 1998 and 
thereafter, he attempted to reopen his claim; the RO found 
that new and material evidence had not been submitted, and 
the current appeal on that issue ensued.  

The Board also notes that the rating decision in January 1999 
proposed to reduce the disability evaluation for flexion 
deformity of the right little, ring, and middle fingers.  
However, in an April 1999 supplemental statement of the case, 
the RO notified the veteran that the previously assigned 20 
percent evaluation for that disability would not be reduced.  
The issue of reduction of the rating for flexion .  
Therefore, it is not before the Board at this time.  
deformity of the right little, ring, and middle fingers is, 
therefore, not before the Board at this time.  Although 
certified for appeal, the matter of an increased rating for 
this disability has never been pursued as an issue on appeal.  
Therefore, it is not before the Board at this time.  



FINDINGS OF FACT

1.  A rating decision in October 1970 denied entitlement to 
service connection for a back disorder, and a rating decision 
in April 1994 found that new and material evidence to reopen 
the claim had not been submitted.  

2.  Additional evidence presented or secured since April 1994 
concerning the veteran's back is not so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.  

3.  There is no diagnosis of a current left hip disability.  

4.  Prior to March 19, 1999, PTSD was primarily manifested by 
sleep disturbance and a depressed mood.  

5.  As of March 19, 1999, PTSD is primarily manifested by 
sleep disturbance, a depressed mood, loss of energy, 
difficulty in concentration, panic attacks, and suicidal 
ideation.  


CONCLUSIONS OF LAW

1.  A rating decision in April 1994, denying reopening of a 
claim of entitlement to service connection for a low back 
disorder, is final.  38 U.S.C.A. § 7105 (West 1991).  

2.  Additional evidence received since April 1994 is not new 
and material, and the veteran's claim of entitlement to 
service connection for a low back disorder is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).  

3.  A claim of entitlement to service connection for a left 
hip disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

4.  Prior to March 19, 1999, the criteria for an evaluation 
in excess of 30 percent for PTSD were not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (1999).  

5.  As of March 19, 1999, the criteria for an evaluation of 
50 percent for PTSD are met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. § 4.130, Diagnostic Code 9411.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Low Back Disorder

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  

The law provides that, except as provided in § 5108, when a 
claim is disallowed by an agency of original jurisdiction, 
the claim may not thereafter be reopened and allowed, and a 
claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7105.  If new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the claim shall be reopened, and 
the former disposition of the claim shall be reviewed.  38 
U.S.C.A. § 5108.  

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence, 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-5 (1999); Winters 
v. West, 12 Vet. App. 203, 206-7 (1999); Hodge v. West, 155 
F. 3d 1356 (Fed. Cir. 1998).  The first step is to determine 
whether new and material evidence has been received under 38 
C.F.R. § 3.156(a).  Second, if new and material evidence has 
been presented, then, immediately upon reopening the 
veteran's claim, VA must determine whether the claim is well 
grounded under 38 U.S.C.A. § 5107(a).  Third, if the claim is 
found to be well grounded, then the merits of the claim may 
be evaluated, after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(a) has been met.  

In the veteran's case, the issue before the Board is whether 
new and material evidence has been presented or secured since 
the most recent final denial of service connection for a low 
back disorder in April 1994.  The evidence at that time 
included:  The veteran's service medical records; reports of 
VA examinations in August 1970 and March 1993; a report of a 
private MRI of the lumbar spine in August 1993; and 
statements by the veteran.  

The service medical records were negative for an injury to 
the back.  At an examination for service separation in March 
1970, the veteran's spine was evaluated as normal.  

VA X-rays of the lumbar spine in August 1970 showed an 
anomalous L5 segment, and very slight first degree 
spondylolisthesis.  At the VA examination in August 1970, the 
veteran gave a history of a back injury in service in a 
helicopter crash in January 1969.  On examination, range of 
motion of the lumbar spine was full.  The pertinent diagnosis 
was back condition, radiological evidence of first degree 
spondylolisthesis, disability minimal.  

At the VA examination in March 1993, the veteran gave a 
history of an injury to his back in a helicopter wreck.  On 
examination, bilateral paraspinal spasm was noted; there was 
stiffness in the lumbar joints.  The diagnosis was chronic 
low back condition, with spasm and occasional sciatica, 
secondary to spondylolysis, L5 - S1.  

The private MRI of the lumbar spine in August 1993 showed 
mild disc protrusion at L5 - S1, and minimal bulging at L4-5.  

In a statement received in July 1993, the veteran said that 
he was treated for a back condition in service in February 
1969 at a naval hospital.  

The additional evidence added to the record since April 1994 
includes the veteran's testimony at a personal hearing in 
1999.  He testified that:  After he was treated on the day of 
the helicopter crash in January 1969, he did not seek or 
receive further treatment for his back in service; and he had 
had back pain since service.  The Board finds that the 
veteran's testimony is not "new," as it is duplicative of 
statements which he had made prior to the final denial of his 
claim in April 1994.  

The additional evidence also includes reports of VA X-rays of 
the lumbosacral spine, and a VA spine examination in December 
1998.  The X-rays showed minimal narrowing of the L4-5 disc 
space, and a suggestion of spondylolysis, bilaterally, at the 
L5 level.  At the examination, the veteran gave a history of 
chronic low back pain since a helicopter crash in January 
1969.  On examination, range of motion was flexion to 80 
degrees, extension to 35 degrees, lateral flexion to 40 
degrees, bilaterally, and rotation to 35 degrees, 
bilaterally; straight leg raising was positive for low back 
pain; there was tenderness to palpation over the lumbosacral 
spine and paraspinal muscles.  The diagnosis was residuals of 
trauma, lumbosacral spine.  

The Board finds that the reports of the VA examination and 
X-rays in December 1998 are not new, as they are essentially 
cumulative of the VA examination in March 1993 and the 
private MRI in August 1993, which showed a low back disorder.  

The Board concludes that new and material evidence has not 
been presented or secured, and the veteran's claim for 
service connection for a low back disorder is not reopened.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  


II.  Left Hip Disorder

The veteran contends that he sustained an injury to the left 
hip in the claimed inservice helicopter accident.  

The initial inquiry in reviewing any claim before the Board 
is whether the veteran has presented evidence of a well 
grounded claim, that is, one which is plausible or capable of 
substantiation.  The veteran carries the burden of submitting 
evidence "sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If he has not presented a well grounded claim, his 
appeal must fail.  While the claim need not be conclusive, it 
must be accompanied by supporting evidence; a mere allegation 
is not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

A well grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis; second, there must be competent evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
and, third, there must be competent evidence of a nexus or 
relationship between the inservice injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F. 3d 1464 
(Fed. Cir. 1997).  

A service connection claim may also be well grounded, under 
38 C.F.R. § 3.303(b), if evidence, regardless of its date, 
shows that a veteran had a chronic condition in service and 
still has such condition.  Such evidence must be medical, 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If a chronic 
condition in service and since service is not shown, the 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service, 
continuity of symptomatology as 


demonstrated thereafter, and competent evidence relates a 
present disorder to that symptomatology.  Savage v. Gober, 10 
Vet. App. 488, 493 (1997).  

In the veteran's case, his service medical records are 
negative for an injury to the left hip.  At the VA 
examination in August 1970, he made no complaint concerning 
his left hip; a history of shell fragment wounds to the left 
leg was noted.  At the VA examination in March 1993, the 
veteran made no complaint concerning his left hip, and there 
were no findings of a left hip abnormality.  VA X-rays of the 
hips in December 1998 were negative.  At a VA joints 
examination in December 1998, the veteran complained of a 
"catch" in the left hip on ambulation.  On examination, 
range of motion of the hips was flexion to 125 degrees and 
abduction to 45 degrees, bilaterally, with pain at the 
extremes of motion, per the patient.  The diagnosis was 
arthralgia, left hip.  

"Arthralgia" is defined as "pain in a joint."  Dorland's 
Illustrated Medical Dictionary 140 (28th ed., 1994).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  Therefore, in the absence of a 
diagnosis of an underlying left hip malady or condition, the 
veteran's claim for service connection for a left hip 
disorder is not well grounded.  38 U.S.C.A. §§ 1110, 5107; 
Epps, Savage.  

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim for 
service connection for a left hip disorder "plausible."  
See generally McKnight v. Gober, 131 F. 3d 1483, 1484-5 (Fed. 
Cir. 1997).  The Board views its discussion as sufficient to 
inform the veteran of the elements necessary to complete its 
application for service connection for a left hip disorder.  
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  



III.  Proper Rating for PTSD

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  

When there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture presented more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  

38 C.F.R. § 4.130, Diagnostic Code 9411, pertaining to PTSD, 
and a general formula for rating mental disorders, provide 
that a 30 percent rating is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due to 
such symptoms as:  Depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events.)  

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  Flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (for 
example, retention of only highly learned material, 
forgetting to complete tasks); impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  




A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  Suicidal ideations; obsessional rituals 
which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstance 
(including work or a work-like setting; inability to 
establish and maintain effective relationships.  

The Court has held that, when a veteran appeals the initial 
rating assigned for a disability, consideration should be 
given as to whether "staged ratings" may be appropriate.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The veteran 
has appealed the initial rating assigned by the RO for PTSD, 
and thus the Board will consider whether stage ratings are 
appropriate in this case.  

The veteran received a diagnosis of PTSD at a VA psychiatric 
examination in December 1998.  At that examination, he 
presented with a history of having been wounded in combat in 
Vietnam, for which he received the Purple Heart Medal.  He 
stated that his first wife died of cancer in 1992, and he 
remarried in 1995; his second wife was a school counselor.  
He indicated that he worked from 1971 to 1994 at a sheet 
metal company, and he had to quit because of orthopedic 
problems.  His wife stated that:  The veteran slept very 
little at night; he could not tolerate crowds; and he would 
blow up over insignificant things.  The veteran stated that 
at times he felt quite down and he visited the grave of his 
first wife and thought about his own death.  He said talking 
about his war experiences made him upset; when he was doing 
hard, physical work, it kept his mind from thinking about the 
past.  

On mental status examination, the veteran tried to keep the 
focus off his combat experiences; talking about his time in 
combat, his voice began to break; he appeared 


tearful, and he was trembling.  He admitted to feeling quite 
tense and wound up inside.  His mood seemed superficially 
cheerful, but it became apparent that he was depressed.  
There were no signs of thought disorder; his memory was 
excellent but, 
at times, he had difficulty concentrating.  He had profound 
sleep disturbance, which had been present since he was in 
combat.  He also had an impulse control problem 
which affected his ability to relate to people, deal with 
interpersonal stress, or be in crowds.  

The diagnoses were PTSD, chronic, moderately severe, and 
major depression secondary to PTSD.  The examiner assigned a 
Global Assessment of Functioning (GAF) score of 50 to 60.  
The Board notes that the GAF scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  The 
American Psychiatric Association, Diagnostic and Statistical 
Manual of Mental Disorders 32 (4th ed., 1994.)  A GAF score 
of 50 denotes serious impairment in social, occupational, or 
school functioning.  A GAF score of 60 denotes moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  The examiner expressed an opinion that 
the veteran's PTSD symptoms would worsen as he grew older.  

On March 19, 1999, the veteran was evaluated by a 
psychiatrist with a VA PTSD program.  At that examination, 
the veteran stated that he was always depressed.  He had 
markedly diminished interest in almost all activities.  He 
fluctuated from insomnia to hypersomnia.  He had gained 35 
pounds in the last two months.  He had fatigue and loss of 
energy on a daily basis.  He had diminished ability to think 
and concentrate.  He had recurrent suicidal ideation of a 
gunshot wound to his head, but no intention to follow through 
on his thoughts.  

The veteran had repetitive, frightening dreams and intrusive 
thoughts of Vietnam.  He had a restricted range of affect and 
detachment from others.  He had difficulty falling asleep and 
staying asleep; he was awakened easily.  He was having panic 
attacks once a week, associated with increased heart rate, 
increased respirations, 


sweating, nausea, dry mouth, shortness of breath, 
derealization, paresthesias, clammy hands, and a fear of 
dying or doing something uncontrolled.  He chewed 
his nails compulsively and smoked 3 to 4 packs of cigarettes 
per day; he washed his hands 20 times per day.  

On mental status examination, the veteran had no insight into 
his illness.  The diagnoses were:  On Axis I, PTSD, major 
depression, panic disorder with 
agoraphobia, nicotine dependence, and caffeine dependence; 
and, on Axis II, obsessive-compulsive personality disorder.  
The examiner assigned a GAF score of 40, which denotes some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (for example, a 
depressed man avoids friends, neglects family, and is unable 
to work).  DSM-IV 32.  

Upon careful consideration of the two examination reports, 
the Board finds that the 30 percent rating assigned by the RO 
for PTSD, based on the first examination report, was 
appropriate.  At the time of the examination in December 
1998, the veteran's depressed mood and sleep impairment were 
the most prominent symptoms of PTSD, and the examiner 
characterized the disability as moderately severe.  However, 
at the examination on March 19, 1999, the veteran had 
increased symptomatology, including panic attacks, fatigue, 
weight gain, loss of concentration, and suicidal ideation, 
with an assigned GAF score of 40, which, the Board finds, 
more nearly approximates the criteria for a rating of 50 
percent.  Entitlement to an evaluation of 50 percent for PTSD 
as of March 19, 1999, is, therefore, established.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.130, Diagnostic Code 9411.  As 
the examiner did not assign a GAF score of 30, which would 
denote an inability to function in almost all areas, the 
Board finds that the veteran's disability picture does not 
more nearly approximate the criteria for a 70 percent rating.  





ORDER

New and material evidence not having been submitted, a claim 
of entitlement to service connection for a low back disorder 
is denied.  

A well grounded claim not having been submitted, service 
connection for a left hip disorder is denied.  

An evaluation in excess of 30 percent for PTSD for the period 
prior to March 19, 1999, is denied.  

An evaluation of 50 percent for PTSD for the period 
commencing March 19, 1999, is granted, subject to governing 
regulations concerning the payment of monetary awards.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals




 

